Citation Nr: 9909487	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite, right foot.

2.  Entitlement to an increased (compensable) original 
disability rating for residuals of frostbite, left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to October 
1982 and from February 1984 to January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a claim by the veteran 
seeking entitlement to service connection for frostbite of 
the left foot, assigning a noncompensable disability rating, 
and which denied a claim seeking entitlement to service 
connection for frostbite of the right foot.

The issue of entitlement to an increased (compensable) 
original disability rating for service-connected residuals of 
frostbite, left foot, is discussed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran entered service with no right foot defects 
noted on his induction medical examination report.

3.  The veteran was treated for a cold injury to the right 
foot during service.

4.  The veteran's separation report of medical history 
indicates that, at the time of his separation from service, 
he had a history of frostbite during service with intolerance 
to prolonged exposure to cold temperatures.

5.  The veteran currently has residuals of frostbite of the 
right foot.

CONCLUSION OF LAW

Residuals of frostbite, right foot, were incurred during 
active service.  38 U.S.C.A. 
§§ 1101, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.303  
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  The three elements of a well-grounded claim for 
service connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The claims file includes evidence indicating an 
inservice cold injury to the right foot, a current 
disability, and a nexus between the inservice cold injury and 
the current disability.  The veteran has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran had no noted 
foot defects at the time of his entry into active duty, 
according to a December 1983 induction medical examination 
report.

A January 8, 1985, emergency care and treatment record shows 
that the veteran was seen with complaints of bilateral 
frostbite.  It indicates that he had severe pain in his left 
foot.  The veteran had been in the snow for 12 to 16 hours 
the previous day and his feet were wet.  Objective 
examination revealed that his feet had severe pain on re-
warming.  Assessment was frostbite, left foot.  A January 9, 
1985, service outpatient record reflects that the veteran's 
frostbite was resolving.  He was fitted with crutches.  A 
January 11, 1985, outpatient record states that his 
frostbite, left foot, had resolved.  A January 18, 1985, home 
care record shows that the veteran had a first degree cold 
injury to both feet.

No further treatment for frostbite is shown in the service 
medical records.  The veteran's December 1988 separation 
medical report indicates that he had tinea versicolor.  The 
associated report of medical history indicates that he had a 
history of frostbite in December 1984 and had intolerance to 
prolonged exposure to cold temperatures since that time.

A February 1996 VA examination shows that the veteran 
provided medical history of bilateral frostbite of the feet 
in service.  He reported that he continued to have pain and 
discoloration in his feet, which had gradually worsened.  He 
indicated that the pain and discoloration were currently 
affecting his legs.  Objective examination revealed that both 
legs were warm and dry.  Peripheral pulses were 2+ equal 
bilaterally.  There was no neurological deficit.  The 
veteran's posture, appearance, function, and gait were 
normal.  There was no deformity or ischemic changes.  The 
report reflects that X-rays of both feet were normal; an X-
ray report is not of record.  Diagnosis was pain in both feet 
and legs, history of frostbite.

An April 1996 VA outpatient record indicates that the veteran 
continued to have complaints of bilateral foot pain.  He 
indicated that he was no longer able to work due to the pain.  
The veteran reported that the pain had been present ever 
since he incurred frostbite in service.  He denied any 
problem with swelling of the feet.  Objective examination 
revealed dorsalis, pedis, and posterior pulses of 1/2 / 4 
bilaterally.  The feet were warm to the touch and had an 
absence of hair.  Assessment was status post frostbite to 
both feet and peripheral vascular disease both feet.

An April 1997 VA outpatient record indicates that the veteran 
had a history of frostbite to both feet.  He was referred for 
a podiatry consultation and for X-rays of the feet.

III.  Analysis

The veteran contends, in essence, that he is entitled to 
service connection for residuals of frostbite to the right 
foot.  

Specifically, the Board notes that the veteran's service 
induction examination report shows that he had no right foot 
problems at the time of induction into service.  This gives 
rise to the presumption that he did not have any residuals of 
frostbite or other right foot defects upon entering active 
duty.  38 C.F.R. § 3.304(b)  (1998).

In addition, service medical records specifically show that 
the veteran incurred frostbite during service.  The Board 
acknowledges that the January 1985 emergency care and 
treatment report and service outpatient records specifically 
indicate a diagnosis of frostbite to the left foot.  However, 
those same records also indicate that the veteran had been in 
the snow for 12-16 hours.  The Board finds it unlikely that 
only the veteran's left foot was in the snow.  Clearly, his 
right foot had similar exposure, even if it did not have 
objective manifestations of frostbite at that time.  
Furthermore, the veteran's initial complaints were of 
frostbite to his bilateral feet.  Moreover, the 1985 home 
care record indicates that his cold injury involved the 
bilateral feet.  Finally, the Board finds that the veteran's 
separation medical report does not specify that the veteran 
only had a history of frostbite to the left foot.

Overall, while it is apparent that the veteran's left foot 
had clear manifestations of frostbite during service, the 
Board finds sufficient clinical evidence that his right foot 
was also affected.  Giving the benefit of the doubt to the 
veteran, as required by  38 U.S.C.A. § 5107(b)  (West 1991), 
the Board finds that he incurred a cold injury to his right 
foot during service.

Since the Board has determined that the veteran incurred a 
cold injury to the right foot during service, the 
determinative issue for purposes of entitlement to service 
connection is whether he currently has residuals of that cold 
injury.  38 C.F.R. § 3.303  (1998).  In this regard, the 
Board finds that the VA medical evidence, both the February 
1996 VA examination report and outpatient records, 
consistently show that the veteran has residuals of frostbite 
to the right foot.  The principle manifestation appears to be 
foot pain.

The claims file does not indicate that the veteran incurred 
any type of cold injury to the right foot after service.

In light of the above evidence, the Board finds that service 
connection is warranted for residuals of frostbite, right 
foot.  The veteran's right foot was clearly exposed to cold 
and wetness during service, he received some degree of 
treatment of the right foot for that exposure during service, 
and he has been recently diagnosed with a history of 
frostbite to both feet.

In sum, the Board concludes that service connection is 
warranted for residuals of frostbite, right foot.  Thus, his 
claim is granted.


ORDER

Entitlement to service connection for residuals of frostbite, 
right foot, is granted.


REMAND

The veteran contends, in essence, that he is entitled to an 
increased (compensable) rating for his service-connected 
residuals of frostbite to the left foot.  Specifically, he 
asserts that he has severe pain in his left foot that makes 
him unable to maintain employment.

After careful review of the record, the Board finds that this 
case is not ready for appellate review.  Specifically, the 
Board finds that the current medical evidence is inadequate.

In this case, the veteran's claim is well grounded.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating); see also Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (where a veteran appeals the RO's initial assignment 
of a rating, for a service-connected disorder, that 
constitutes less than a complete grant of benefits permitted 
under the rating schedule, he has established a well-grounded 
claim).  As a result, the VA has a duty to assist the veteran 
with evidence in support of his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Board finds that the VA medical evidence 
repeatedly indicates that X-rays of the veteran's feet were 
performed, both in February 1996 and sometime after April 
1997.  However, no X-ray reports are of record.  Similarly, 
the April 1997 VA outpatient record indicates that the 
veteran was to be scheduled for a podiatry consultation.  
Therefore, there may be additional VA medical records 
available, but not of record.  The VA has a duty to obtain 
all pertinent medical records which have been called to its 
attention by the veteran and by the evidence of record.  
Culver v. Derwinski, 3 Vet. App. 292 (1992).

In addition, the Board finds that the veteran was diagnosed 
with peripheral vascular disease of the bilateral legs, yet 
no opinion as to whether this condition is a residual of 
frostbite is made.  Finally, the Board finds that no specific 
neurological testing has been accomplished to determine if 
the veteran's residuals of frostbite include numbness, cold 
sensitivity, or other locally impaired sensation.  For rating 
purposes, the Board also needs objective findings indicating 
the presence or absence of arthralgia, tissue loss, nail 
abnormalities, color changes, hyperhidrosis, and X-ray 
abnormalities, including osteoporosis, subarticular punched 
out lesions, or osteoarthritis.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122  (1998).  Overall, the Board finds that 
a VA cold injury examination, both orthopedic and neurologic, 
is necessary to provide a record upon which a fair, 
equitable, and procedurally correct decision on the claim can 
be made.  38 C.F.R. §§ 3.326, 3.327 (1998).

The Board also finds that, in light of its decision, supra, 
consideration by the RO of 38 C.F.R. §§ 4.16, 4.25, 4.26  
(1998), should be accomplished prior to appellate review.  As 
stated above, the veteran asserts that he is unable to 
maintain employment due to his service-connected residuals of 
frostbite.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain all 
available VA outpatient records from the 
VA Medical Center in Montgomery, Alabama, 
including, but not limited to, a February 
1996 X-ray report of the veteran's feet 
and a post-April 1997 VA podiatry 
consultation and X-ray report.  Copies of 
all additional medical records obtained 
should be made part of the claims folder.

2.  Thereafter, the RO should arrange for 
the veteran to be accorded a VA cold 
injury examination, both orthopedic and 
neurologic, with X-rays and any other 
necessary procedures.  The purpose of the 
examination is to determine any and all 
current manifestations of the veteran's 
residuals of frostbite.  The examiner is 
requested to review the veteran's claims 
file prior to the examination.  
Thereafter, the examiner should ascertain 
any and all current pathology affecting 
the veteran's feet that is related to his 
inservice frostbite.  The examiner is 
expressly requested to determine whether 
the veteran's residuals of frostbite of 
the feet involve:  peripheral vascular 
disease; numbness; cold sensitivity; 
locally impaired sensation; arthralgia; 
tissue loss; nail abnormalities; color 
changes; hyperhidrosis; and/or X-ray 
abnormalities, including osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7122  (1998).  
If the veteran has foot pathology that is 
not a residual of frostbite, such a 
conclusion should be clearly expressed.  
All appropriate tests should be conducted 
and all findings, and the reasons and 
bases therefor, are to be set forth in a 
clear, concise, and legible manner on the 
examination report.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased (compensable) original 
disability rating for his service-
connected residuals of frostbite, left 
foot.  Provisions of 38 C.F.R. § 4.16 
(extraschedular rating), § 4.25 (combined 
ratings), and § 4.26 (bilateral factor) 
should be considered.

5.  If the RO's determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
concerning all evidence added to the 
record since the last SSOC.  The SSOC 
should provide any additional pertinent 
laws and regulations for all 
determinations by the RO, including 
rationales for all decisions made.  The 
veteran and his representative should be 
given an opportunity to respond, if 
desired.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he receives further notice.

If the veteran feels that there is additional evidence 
available in support of his claim, he is free to obtain and 
submit it while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


